Case 1:19-cv-07750-AJN Document 1-2 Filed 08/19/19 Page 1 of 10




                   Exhibit
                             2
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-2 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 2 of 10



The World’s Most Expensive Cigars
Home (https://www.totalprestigemagazine.com) / The World’s Most Expensive Cigars




                                                                                                         Amazing Light
                                                                                                         Set
                                                                                                               Lightailing lig
                                                                                                               sale now, it's
                                                                                                               up your lego




                                                                                                     ARTICLES
In the past, Cigars were so valued to the extent of been shared as a gift by the father
of a newborn baby to the guest in some cultures. However, while this culture may
seem not to exist anymore, the relevance of Cigar among the well-to-do continue to                                     
rise as a sign of power and wealth – speaking of the expensive cigars though.

Expensive cigars are created from a delicate process and consequently makes them
few and much sought-after in the market. It will interest you to know that some
cigars can be as expensive as several thousands of dollars. In case you doubt our
claim, check out the world ve most expensive cigars in our exciting piece. Enjoy
reading!

Gurkha His Majesty’s Reserve




                                                                                                              

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                             1/7
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-2 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 3 of 10



                                                                                                         LIFESTYLE




                                                                                                     (https://www.totalpres


                                                                                                     The New Porsc
                                                                                                     (https://www.to
                                                                                                     new-porsche-9
                                                                                                     (https://www.totalpres
Like the name suggests, this Cigar is royal to hold and only sold to the world-elites.
The 7.5 by 52 inches’ luxurious cigar is wrapped with a 15 years old Connecticut                     A design icon and high

Maduro wrapper while the ller – laced with aromatic Louis cognac VIII – is usually                   Porsche design DNA, w

more than a decade old and, so does the binder too. Both ller and binder are made
from the Dominican Republic.

So, why is it exactly the fth most expensive Cigar in the world? Simple, only 100
boxes of the Gurkha His Majesty’s Reserve cigar are created every year, and each
wrap will cost you nothing less than $750 while a complete box costs $14,999.                                           
Gurkha Black Dragon




                                                                                                     (https://www.totalpres
                                                                                                     master-ii/)


                                                                                                     Rolex Oyster P
                                                                                                     (https://www.to
                                                                                                     oyster-perpetu
                                                                                                     (https://www.totalpres
                                                                                                     
                                                                                                     master-ii/) 

                                                                                                     Perfect for Criss-crossi
                                                                                                     excellence, the Oyster
                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                              2/7
21/03/2019                                The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-2 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 4 of 10




                                                                                                     (https://www.totalpres


                                                                                                     APOGEE YACH
                                                                                                     (https://www.to
                                                                                                     yacht/)
                                                                                                     (https://www.totalpres

                                                                                                     205 ft / 62.5 m For sale
                                                                                                     only one owner since i
Another piece from the Gurkha brand makes the fourth position in the list by the
name Gurkha Black Dragon which cost an astonishing $23,000 for a single box. Each
wrap is made with a Cameroonian Binder, a Connecticut Broadleaf Maduro, and a
Dominican    ller.                                                                                                     
This cigar is 8.5 by 52 inches in dimension, and made to emit a sour avor at one
point, then sweet taste at another point while smoking. Each wrap is packed with an
orange velvet layer and then placed in a box made of camel bone.

King of Denmark




                                                                                                                

                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                               3/7
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-2 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 5 of 10




                                                                                                     (https://www.totalpres
                                                                                                     world/)


                                                                                                     Most Expensiv
                                                                                                     (https://www.to
                                                                                                     expensive-wine
                                                                                                     (https://www.totalpres
                                                                                                     world/)
Don’t get overwhelmed by the name. However, while individuals are allowed to
                                                                                                     Needless to say that w
purchase this expensive cigar, only kings and wealthy individuals will be ready to
                                                                                                     contextual terms. This
shed out $4,500 per wrap – this price makes it the third costliest Cigar in the world.
Apart from the mouth-watering cost, King of Denmark can be customized with the
buyer’s name using a gold, diamond or any other luxurious metals. This cigar is royal
in appearance with a sterling silver crown plated with excellently cut 24k gold at its                                
head. However, an extra humidor can be added at another astonishing cost of
$8,500.

Gran Habano No.5




The nicknamed “El Gigante” Gran Habano No. 5 holds the position of the second to
the most expensive Cigar in the world at an astonishing cost of $185,000. The giant
nickname given to it is not a mere word as a single Gran Habano No. 5 wrap can
                                                                                                               

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                             4/7
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-2 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 6 of 10


weigh as much as 1,600 pounds holding 1,920 rings. For better clarity, with this size, it
is believed that about forty individuals will be able to smoke the “El Gigante”
conveniently.

Mayan Sicars




                                                                                                     (https://www.totalpres
                                                                                                     cigars/)


                                                                                                     The World’s Mo
                                                                                                     (https://www.to
                                                                                                     worlds-most-ex
                                                                                                     (https://www.totalpres
Meet Mayan Sicars, the most expensive of all Cigars in the World. Mayan Sicars was
                                                                                                     cigars/)
last sold at a mouth-watering price of $507,000 in an auction. The reason behind its
huge cost can be attributed to only one thing; Age. The luxurious vintage Cigar is                   In the past, Cigars wer
about 600 years old. Beat that!                                                                      the father...

A pot of the Mayan Sicars was discovered by the archeologists from the Tampa
University. The pot was intact, and the cigars remain well preserved and unsmoked.
While this historical    nding is a heritage to behold, no one is bold enough yet to                                      
smoke such an ancient wrap.

Now you know which cigars commands the highest bucks in the market currently. As
a lover of luxury, next time you choose to relax with a nice cigar, you should check
out one among the listed expensive cigars in this piece. Have you tried any of these?



                                            SHARE THIS




              (http://www.facebook.com/sharer.php?
      u=https://www.totalprestigemagazine.com/the-worlds-
                      most-expensive-cigars/)
                    (https://twitter.com/share?
     url=https://www.totalprestigemagazine.com/the-worlds-
                      most-expensive-cigars/)
                 (https://plus.google.com/share?
     url=https://www.totalprestigemagazine.com/the-worlds-                                                          
                      most-expensive-cigars/)

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                                 5/7
21/03/2019                               The World's
                     Case 1:19-cv-07750-AJN          Most Expensive
                                              Document        1-2 Cigars
                                                                    Filed- Totalprestige
                                                                             08/19/19Magazine
                                                                                         Page 7 of 10


           (http://pinterest.com/pin/create/button/?
    url=https://www.totalprestigemagazine.com/the-worlds-
                        most-expensive-
 cigars/&media=https://www.totalprestigemagazine.com/wp-
     content/uploads/2018/12/a0557a25-5b44-4279-86f5-
 e9284224fc8d.jpg&description=The World’s Most Expensive
                             Cigars)
            (https://www.linkedin.com/shareArticle?
    url=https://www.totalprestigemagazine.com/the-worlds-
                    most-expensive-cigars/)
                       (whatsapp://send?
   text=https://www.totalprestigemagazine.com/the-worlds-
                    most-expensive-cigars/)
         (mailto:?subject=The World’s Most Expensive
  Cigars&body=https://www.totalprestigemagazine.com/the-
                 worlds-most-expensive-cigars/)

(https://www.totalprestigemagazine.com/most-expensive-whiskey-in-the-world/)
(https://www.totalprestigemagazine.com/most-expensive-wines-in-the-world/)




TOTALPRESTIGE MAGAZINE

Totalprestige Magazine is the exclusive magazine for members of Totalprestige.

TOTALPRESTIGE (https://www.totalprestige.com/)                                                               
MORE ABOUT US (http://www.totalprestigemagazine.com/about-us/)

ADVERTISING (http://www.totalprestigemagazine.com/advertising/)

NEWSLETTER (https://www.totalprestigemagazine.com/newsletter-signup/)

E-MEMBERSHIP (https://www.totalprestigemagazine.com/e-membership/)



E-MEMBERSHIP




                                                                                                       

                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                     6/7
21/03/2019                               The World's
                     Case 1:19-cv-07750-AJN          Most Expensive
                                              Document        1-2 Cigars
                                                                    Filed- Totalprestige
                                                                             08/19/19Magazine
                                                                                         Page 8 of 10




                                                  (https://www.totalprestigemagazine.com/e-membership/)




PROFILES




                                                  (https://www.totalprestigemagazine.com/pages/pro les/)




                                                                                                                    



LIKE US

             Totalprestige Magazine
             11,523 likes




      Like Page                                     Learn M




                                                                                                           
©2019 TOTALPRESTIGE MAGAZINE - All rights reserved - CONTACT US (http://www.totalprestigemagazine.com/contact/)
          - ADVERTISING TERMS (http://www.totalprestigemagazine.com/advertising-terms/) - TERMS OF SERVICE
(http://www.totalprestigemagazine.com/tos/) - PRIVACY POLICY (http://www.totalprestigemagazine.com/privacy-policy/)
                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                            7/7
Case 1:19-cv-07750-AJN Document 1-2 Filed 08/19/19 Page 9 of 10
Case 1:19-cv-07750-AJN Document 1-2 Filed 08/19/19 Page 10 of 10
